Honorable John W. Crudgington
County Auditor
potter county
Aniarlllo,Texas
Dear Sir:
                              Opinion Number O-5493
                              lb: Construction of the decision
                                   in the Co&ran County Mmdmmm
                                   Suit in the Supreme Court of
                                   Texaa .
          We are in receipt of your letter of recent date, read-
ing as followa:
            "With reference to the man~amua'proceeding,
     involving a refunding bond recoz+d,filed last
     April by Cochran County in the Supreme Court of
     Texas,   which recently has rendered a final de-
     cision, as we are informed, in favor of the
     petitioner, will you kindly advise us with
     respect to the following points of law:
            "(a)   What is your official qonstruction of
                   the declsion'~
            l'(b) ;t;;,;;nty bonds are slgible for re-

            "(c)   '%hatspecial procedural requirements,
                   under this rulfny;,must be met by a
                   county, scekin-,to refund its outstand-
                   ing bonds, :n crdcr tc FreDare a prcper
                   reccrd for submission for your apprcq&lV
                                                                  ..
                                                                       -*



 Honorable Sohn ii.grudgington, page 2 C-5493


             "(d)   In your opinion, is there any reason
                    why PrOCSSdingS under this decision
                    should not be instituted at once by
                    a county, desirous of refunding its
                    elgible bonds?
               "In view of the many conflicting opinions
        current, regarding the proper    constructlcn of
        this law, as it now stands, we beg to submit
        that a comprehensive,   forthrl@t, official
        statement   from your office, to clarify the slt-
        uation, would be,of inestimable    value at this
        time to county officials throughout the state,
        toenable them to appralss the opportunities
        lntellinentlv and to oroteet    the legal righta
        of thel$ res&ctive cbuntier ,‘I
             Your questions are answered In their order aa fol-
lows:
            (a) Our construction of the oEinibn is that the At-
torney Coneral is requiz+J,toapprove the ochrm County
bonds issued to refund co&ran County Courthouse bonds. The
origina bonds sought to be refunded were issued under Chap-
ter 1, i ltle 18, tievised#tatutes 1911. The opinion of the
court declares:
             "As we construe the above statute, where bonds
        are issued under the Chapter therein referred to,
        if the ~ommlssioners I Court at the time-
        are issued makes no provision concerning its.'right
        to redeem the bonds prior to their maturity, they
        may be redeemed at the pleasure of the county at
        any time after five years after the "8ssuence there-
        Of.  However,,the Commissioners' Court may, by sn
        appropriate order entered at the time the bonds
        are issued postpone the date after which the bkds
        may be redeemed to not exceeding ten years from the
        date of their issuance." (Underlining curs)
L   -




        Honorable John W. Crudgington, page 3 C-5493



                   Chapter 1, Title 18, Revised Statutes of 1911, is
        now Chapter 2, Title 22, Revised Statutes of 1925.

                   (b) We construe the opinion of the court ES being
        appliczableonly to county bonds issued under authority of
        Article 610, Revlaed Statutes 1911 (now Article  18, aevlsed
        Statutes 192.5). This statute provides that the zommisalon-
        ers’ Court of a county, pursuant to an election duly held,
        may Issue the bonds of such ccunty for the following pur-
        poses:
                   1.   To erect a county courthouse and jail, or either;
                   2.  To purchase suitable sites within the county and
        construct buildings thereon to provide homes or schools for
        dependent and delinquent boys and girls or for either;

                   3.   To establish county pocr homes and farms in the
        county;

                   4. To purchase and construct bridges for public pur-
        poses within the county or aoross a stream that conatltutea a
        boundary line of the county:
                   5.   To improve and maintain the public roads in the
        coutlty.
                   'When the Commissionera~ Court shall deem it advisable
        to issue bonds for both the purchase or ccnstruction of bridges
        and Improvement and maintenance of the public roads, both ques-
        tions may be submitted and voted on as one proposition.
                   The Supreme Court confined its opinion cnly to bonds
        issued under Chapter 1, Title 18.

                   'Ne.cannot,of course, determine what effect the
        Supreme Court would give said ocinlon In constru!.ngother
        statutes relating tc bond issues.
Honorable John W. Crudgington, page 4 O-5493


            (c) There are no special procedural requirements.
The refunding bonds may be issued as any other refunding
bonds Issued to refund optional bends. The court should
adopt a resolution authorlslng the publication of call
notice, a copy of such notice to be supplied tothe paying
agent names in the outstanding bonds, and published in such
papers of general circulation as shall be designated in the
resolution.
            (d) 'dethink that whether a ceunty proceeds to re-
 fund its bonds under the decision of the upreme Court In
 the Sochran County case is a matter wit,hiAthe discretion of
'the Commissioners Court.
                              "cry truly yours
                         ATTORNEY GENERAL OF TMAS

                         BY           C. F. Gibson
                                         Aseiat%ult

CFG-s/Pw

APPROVED AU0 6 1943
GROVER SELLERS
FIRST ASSISTANT
ATTORNEY GENERAL
APPROVED OPINION COMMITTEE
BY WiB, CHAIRMAN